                                                                        Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MICHAEL W. LAQUE,

      Plaintiff,

v.                                                  Case No. 3:17cv99-RV-HTC

MICHAEL ADKINSON, et al.,

     Defendants.
____________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 1, 2019. (Doc. 103). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                           Page 2 of 2



       2.   Defendants’ Motion for Summary Judgment (Docs. 93, 94) is

GRANTED.

       3.   The clerk is directed to enter judgment in favor of Defendants and close

the file.

       DONE AND ORDERED this 4th day of September, 2019.



                               /s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv99-RV-HTC
